The opinion of the Court was delivered by
Rogers, J.
We think the decree of the District Court should be affirmed for the reasons given by the auditor. It is a general rule that a judicial sale devests all liens definite and certain in their amount, and we see nothing in the circumstances stated by the auditor to make this an exception. This principle, therefore, rules the present case. If, however, this was a contest between the owner of the ground rent and the commissioners as to the appropriation of the proceeds of the first sale, other considerations would enter into the question. In that case there would be some reason to ask an award of the money in court to the latter, although posterior in point of time; because all such improvements enure as well to the benefit of the owners of the ground rent as to tenant in fee. It would, therefore, seem equitable to give it to the latter in preference to the former. It must be observed, however, that the point does not arise, and to prevent mistake we wish it to be understood that the decision is made on the Act of the 3d March 1818. Moreover, had the claim been filed on record, it would present a different case; for it is a point well worthy the attention of the holders of this species of property, whether the subsequent Act of the 16th April 1840 has not introduced an essential change in the effect of judicial sales so far as the lien creditors mentioned in that Act are concerned. For be it remarked, the words peculiar to that Act, “ that the lien shall remain until the claim is fully paid and satisfied,” have not received judicial construction. I also do not think it out of place to observe, that it may save future difficulty for ground landlords to examine to what extent their interest may be affected by a judicial sale in pursuance of the provisions of the Act of 1840 for a lien created by reason of expenses incurred in pitching, curbing, paving, &c. under that Act and the Act of 1818. If, as there is some colour at least for supposing, the lien covers the whole interest carved out of the estate, whether belonging to the ground landlord or the tenant in fee, it will be well for them to inquire, with a view to the protection of their rights, whether such a sale does not pass the whole estate. Or in other words, the question will be, under such a state of facts, whether the property does not pass to the sheriff’s vendee, devested of all interest in the premises by the ground landlord. We cannot avoid seeing that it is a different question from the principle decided in Auwerter v. Mathiot, and similar cases. It may perhaps, on investigation, be found to resemble much more a judicial sale of unseated land for payment of *449taxes, which passes the fee unincumbered to the sheriff’s vendee. We do not wish to be understood as expressing any opinion on any of the points indicated. The design merely is to direct the attention to these questions, of a numerous class of our citizens whose interests are deeply involved in their investigation and proper adjudication.
Decree affirmed.